COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LATISHA HARKLESS,


                                    Appellant,

v.

JEFFERY JORDAN,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-09-00017-CV

Appeal from
 County Court at Law No. 5

of Dallas County, Texas

(TC # 08-06612-E)



MEMORANDUM OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the required case filing fee has not been paid.
	Appellant filed notice of appeal but she did not pay the filing fee as required by
Tex.R.App.P. 5, nor did she establish her indigence in accordance with Tex.R.App.P. 20.1.  On
January 21, 2009, the Clerk of the Court made a request for payment of the $175.00 case filing fee. 
The letter informed Appellant that the fee had not been paid and that failure to pay the filing fee
within twenty days would result in dismissal of the appeal.  Appellant has not paid the filing fee or
otherwise responded to the Clerk's inquiry.  We therefore dismiss the appeal pursuant to
Tex.R.App.P. 42.3(c).

April 9, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.